Title: Thomas Jefferson to Nathaniel Bowditch, 11 April 1818
From: Jefferson, Thomas
To: Bowditch, Nathaniel


                    
                        Sir
                         Monticello Apr. 11. 18.
                    
                    I thank you for the copy of your Mathematical papers which you have been so kind as to send me. I am not strong enough for all their minute details, but am proud to find we have those among us who are so. I had supposed Delaplace beyond correction. most of all I was fond of believing in the solidity of his demonstrations that the variations in the motions of the planets are secular, & r only and regular, so as to secure the permanency of form in their orbits. it was comfortable to believe that the system does not involve within itself the principles of it’s own destruction, but will await the same fiat of wisdom & power which brought it into being. with my thanks be pleased to accept the assurance of my great esteem & respect.
                    
                        Th: Jefferson
                    
                